Citation Nr: 1544640	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  15-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for status-post excision of melanoma of middle-to-lower back; and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for coronary artery disease with angina, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty years on active duty from January 1958 to January 1962, and from August 1967 to September 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for status-post excision of melanoma of middle-to-lower back on the basis that new and material evidence had not been received; and denied service connection for coronary artery disease with angina.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

In September 2015, the Veteran and his wife testified during a video conference hearing before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied service connection for status-post excision of melanoma of middle-to-lower back.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the RO's May 2008 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating the claim for service connection for status-post excision of melanoma of middle-to-lower back.

3.  It is at least as likely as not that the Veteran's duties in Thailand during the Vietnam era were near the perimeters of the base; hence, he is presumed to have been exposed to Agent Orange in service.


CONCLUSIONS OF LAW

1.  The RO's May 2008 decision, denying service connection for status-post excision of melanoma of middle-to-lower back, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  The evidence received since the May 2008 RO's decision is not new and material, and the claim for service connection for status-post excision of melanoma of middle-to-lower back is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Coronary artery disease with angina is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a November 2010 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the November 2011 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with one claim decided on appeal-a report of which is of record and is adequate.  The opinion expressed therein is predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claim for Service Connection

The RO originally denied service connection for malignant melanoma as a result of exposure to herbicides in May 2008 on the basis that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any conditions other than those for which VA has found a positive association exists between exposure to herbicides and the subsequent development of certain conditions.  In this regard, VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability is warranted for certain disorders:  Malignant melanoma is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disability is not warranted.

Moreover, there was no other basis to establish service connection for malignant melanoma found in the record.  The condition did not happen in active service, nor was it aggravated or caused by service.

A summation of the evidence of record at the time of the last denial of the claim in May 2008 includes service treatment records, a May 2007 VA Agent Orange registry examination, VA treatment records, and statements by the Veteran.

The Veteran's service treatment records include a finding of numerous nevi, hemangiomas, at a retirement examination in May 1987.  Records show excision of a capillary hemangioma from anterior chest in June 1987.

The May 2007 VA Agent Orange registry examination reflects that the Veteran spent three separate tours in Thailand and in classified locations in 1968, 1969, 1970, 1971, and from 1973 to 1974; and that he reported being in areas that had been defoliated and that were actually being defoliated while he was there.  Examination revealed a scar on the posterior thorax, secondary to removal of the melanoma.

VA records include a surgical pathology report, dated in June 2001, showing a preoperative diagnosis of dysplastic nevus versus seborrheic keratosis versus melanoma; post-operative diagnosis was the same.  Records then show that the Veteran presented for evaluation of a lesion on his back in March 2005, which had been itchy and appeared within the last four-to-five years; and that a previous biopsy was normal.  The lesion was shaved and sent for biopsy in March 2005.  The assessment was Clark III melanoma status-post resection; biopsies were all negative for metastasis, and a full skin examination revealed no new lesions.  Records dated in February 2008 reveal a history of melanoma removed from the Veteran's back with subsequent sentinel lymph node biopsy two years earlier, and no suspicious lesion for recurrence of melanoma detected.

In April 2008, the Veteran reported that he had a mole removed from his back that was cancerous.

Based on this evidence, the RO concluded in May 2008 that there was no medical information showing that the Veteran's malignant melanoma was due to Agent Orange exposure; and there was no other basis for an award of service connection.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The present claim was initiated by the Veteran in October 2010.  Evidence added to the record includes additional VA treatment records showing no metastasis; statements of the Veteran that he was exposed to Agent Orange at classified locations in active service; service personnel records; and a September 2015 hearing transcript.

His service personnel records show that the Veteran was assigned as an "Explosive Ordnance Disposal Technician," and that he worked as a "Special Mission Combat EOD Team Member" at classified locations.  Records also show that the Veteran was assigned to air bases in Thailand from June 1968 to June 1969, from September 1970 to September 1971, from August 1972 to August 1973, and from March 1975 to March 1976.

VA records include a March 2005 pathology report, showing that the melanoma was present at the deep and lateral margins of the biopsy.

In January 2011, the Veteran reported that he was an escort for a shipment of munition from Thailand to the United States, and that the airplane made a stop at Saigon.  In September 2012, the Veteran also reported that he was sent to Laos to help dispose of unserviceable munitions.  In January 2015, the Veteran testified that he had noticed a lesion on his back, but that he had not paid any attention to it until several years after his retirement from active service, when it was diagnosed as melanoma.

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  

None of the additional treatment records shows a relationship between the Veteran's current status-post excision of malignant melanoma and active service.  

The Veteran is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of malignant melanoma; or to relate such disability to active service, to include exposure to Agent Orange.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is competent evidence that links current status-post excision of malignant melanoma to an in-service incident-to include a finding of numerous nevi, hemangiomas, at a retirement examination in May 1987.  The Veteran previously reported exposure to Agent Orange in Thailand and at classified locations.  This evidence is not new.  Moreover, exposure to Agent Orange does not warrant presumptive service connection for melanoma.  In this regard, following a review of National Academy of Sciences' reports, the VA Secretary determined that a presumption of service connection based on exposure to herbicides is not warranted for melanoma.  See Veterans and Agent Orange:  Update 2012 (Update 2012).

The possibility that the Veteran was exposed to Agent Orange had been considered previously by the RO in the May 2008 decision.  Likewise, the absence of complaints or symptoms of melanoma in active service and for several years post-service weighs against reopening of the claim; it does not raise a reasonable possibility of substantiating the claim.  Because the newly submitted evidence does not include competent evidence relating current status-post excision of malignant melanoma to any disease or injury in active service, to include exposure to Agent Orange, it is not material for purposes of reopening the claim.

The Veteran's general statements and testimony to the effect that current status-post excision of malignant melanoma is related to service are cumulative of statements made previously, and thus are not new and material.  

Absent evidence of a plausible nexus between current status-post excision of malignant melanoma and active service, or between current status-post excision of malignant melanoma and a service-connected disability, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for status-post excision of malignant melanoma is not reopened.

III.  Service Connection for Coronary Artery Disease with Angina 

As a preliminary matter, the Board notes that the Veteran's Form DD 214 reflects receipt of the Vietnam Service Medal; however, there is no evidence of record that the Veteran ever stepped foot on land in Vietnam.  In January 2011, he reported that he escorted a shipment of munition from Thailand to the United States, and that the airplane made a stop at Saigon.  The Veteran did not report that he ever exited the airplane in Saigon.  As such, the Veteran is not entitled to presumptive service connection for coronary artery disease with angina.  Moreover, records show that the Veteran was first diagnosed with coronary artery disease with angina in 2004.  As such, there is no evidence of heart disease during service or within the first post-service year, and no basis to presume its onset in service.

The Board notes, however, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).
   
Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e). The record reflects that the Veteran was first diagnosed with coronary artery disease with angina more than one year after his military discharge from service. 

As such, the central matter to be determined in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Thailand during the Vietnam era.  If so, service connection for his diagnosed coronary artery disease with angina may be granted on the basis that the disorder is presumed to be the result of in-service Agent Orange exposure.

In this case, the Veteran contends that his coronary artery disease with angina is the result of exposure to herbicides in active service.  As noted above, he was stationed in Thailand from June 1968 to June 1969, from September 1970 to September 1971, from August 1972 to August 1973, and from March 1975 to March 1976.  He stated that he primarily was assigned to air bases in Ubon and in Udorn in Thailand, and that he was also in Laos.  He also stated that he had his first angina attack in or about 1974 while on active duty.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

His service personnel records reflect service in Thailand during the Vietnam era, and also show the Veteran's military occupational specialties during that time as "Explosive Ordnance Disposal Technician" and as "Munition Systems Specialist."  

In this case, VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified report entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases-i.e., allowing for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In September 2015, the Veteran testified that he worked on munitions and, at the same time, was on the base defense team.  He testified that, as a member of the base defense team, he was sent out there in the perimeter at night on night duty.  The Veteran also testified that, as part of a combat elite team, he tromped through the jungles looking for unexploded items and airplanes that had crashed.  He testified that, depending on the crash site, he was on standby in a truck parked along the runway; and that he frequently went out to the perimeter of the base, exited the base, and searched for any "dumped" munitions by airplanes.

Here, the Veteran's testimony is consistent with his military occupational specialty as an "Explosive Ordnance Disposal Technician."   The Board finds that the Veteran's duties involved security of air bases in Thailand, and that he also served on or near the perimeters.  Hence, a presumption of herbicide exposure is warranted.

Moreover, the Board finds the Veteran's testimony credible.  As noted above, he is competent to testify as to his experiences in service.  Military personnel are competent to testify as to their observations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

While the Veteran contended that his first angina attack was during active service, he submitted an authorization for release of private hospital records for treatment of angina in 1983 or 1984.  These private hospital records show complaints of left lateral chest pain, and pain with respirations and movement.  A chest X-ray taken at the time was negative, and an electrocardiogram was within normal limits.  The diagnosis was pleurisy.  No heart disease was found in active service.

Lastly, the diseases listed at 38 C.F.R. § 3.309(e) generally shall have become manifest to a degree of 10 percent or more disabling at any time after service, unless otherwise noted.  Pursuant to Diagnostic Code 7005, coronary artery disease with a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; continuous medication required, warrants a 10 percent rating.  For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).

In this case, the report of a December 2012 VA examination reflects that the Veteran was first diagnosed with ischemic heart disease, percutaneous transluminal coronary angioplasty, and angina in 2004; and that his treatment plan included taking continuous medication.  A diagnostic exercise test was conducted in December 2012, and a METs level greater than 7 but not greater than 10 was indicated.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. 

Accordingly, the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Thailand during the Vietnam era.  Hence, service connection is warranted for coronary artery disease with angina.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has not been received; the claim for service connection for status-post excision of melanoma of middle-to-lower back is not reopened.

Service connection for coronary artery disease with angina is granted.




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


